                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            4:18-CR-40124-03-KES

                    Plaintiff,
                                                ORDER DENYING MOTION FOR
       vs.                                          RELIEF UNDER THE
                                                     FIRST STEP ACT
DEON LEE HILLARD,

                    Defendant.


      Defendant, Deon Lee Hillard, moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). Docket 241. Plaintiff, the United States of America,

opposes the motion. Docket 258. For the following reasons, the court denies

defendant’s motion for compassionate release.

                                 BACKGROUND

      On December 19, 2019, Hillard pleaded guilty to conspiracy to distribute

a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 846. Dockets

176, 191. The court sentenced Hillard to 135 months in custody followed by 5

years of supervised release. Docket 216; Docket 219 at 2-3. The court later

reduced Hillard’s sentence to 67 months in custody followed by five years of

supervised release. Docket 252 at 2-3.

      Hillard is incarcerated at Springfield MCFP, an administrative security

federal medical center, in Springfield, Missouri. Fed. Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last visited Jun. 24, 2021). The total

population at MCFP Springfield is 864 persons. Fed. Bureau of Prisons,

https://www.bop.gov/locations/institutions/spg/ (last visited Jun. 24, 2021).
      Hillard is 33 years old. Docket 243 at 1. Hillard alleges he suffers from

end stage kidney disease, chronic hypertension, hyperlipidemia, type II

diabetes, hyperparathyroidism, sleep apnea, and a prior positive COVID-19

diagnosis. Docket 241 at 3.; Docket 250 at 1-2. He further asserts that his

participation in various programs demonstrates that he is a good candidate for

release. Docket 250 at 19-20.

      On July 6, 2020, Hillard completed a Reduction in Sentence application.

Docket 245 at 1. Hillard requested he be considered for compassionate release

due to his medical conditions and COVID-19. Id. The warden denied his

request on July 21, 2020. Id. at 2. On April 26, 2021, Hillard filed a pro se

motion with the court for relief under the First Step Act. Docket 241. Hillard’s

counsel subsequently filed a supplement to his pro se motion. Docket 250.

                                  DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). But Congress made changes to the law through the First Step Act

(FSA), which permit inmates in certain circumstances to file motions with the

court seeking compassionate release. See Pub. L. No. 115-391, § 603(b)(1), 132

Stat. 5194, 5239 (2018). Compassionate release provides a narrow path for

defendants with “extraordinary and compelling reasons” to leave prison early.

18 U.S.C. § 3582(c)(1)(A)(i). When considering whether to grant a motion for

compassionate release the court must consider the § 3553(a) sentencing factors

and the applicable policy statements issued by the Sentencing Commission. 18

U.S.C. § 3582(c)(1)(A). The burden to establish that a sentence reduction is
                                        2
warranted under 18 U.S.C. § 3582(c) rests with the defendant. See United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      Hillard argues that the risks posed by the COVID-19 pandemic together

with his medical conditions satisfy the “extraordinary and compelling reasons”

standard under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 241 at 1-2, 4; Docket 250

at 1, 3-19. Hillard requests a reduced sentence of time served and a period of

home confinement as a condition of supervised release. Docket 250 at 1.

I.    Administrative Exhaustion

      Previously, only the BOP Director possessed the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, Congress now permits courts to grant compassionate release on

motions filed by defendants “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A). Hillard asserts he made a request for

compassionate release to the warden and 30 days have elapsed since the

request was made. Docket 245 at 1-2. Because the request was denied, the

court will presume Hillard satisfied the administrative exhaustion requirement.

II.   Extraordinary and Compelling Reasons

      The Sentencing Commission was directed by Congress to describe what

should be considered “extraordinary and compelling reasons” for

compassionate release and fashion “the criteria to be applied and a list of

specific examples.” See 28 U.S.C. § 994(t). The Sentencing Commission did so
                                         3
by limiting “extraordinary and compelling reasons” to four categories. USSG

§ 1B1.13, cmt. n.1(A)-(C) (2018). The four categories pertain to a defendant’s (1)

terminal illness, (2) debilitating physical or mental health condition, (3)

advanced age and deteriorating health in combination with the amount of time

served, and (4) compelling family circumstances. Id. A fifth catch-all category

also exists for an “extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C)” as

determined by the Bureau of Prisons (BOP). USSG § 1B1.13, cmt. n.1(D).

      The court has detailed the governing law and the analysis it uses when

confronted with a compassionate release motion in many previous orders. E.g.,

United States v. Shields, 3:07-CR-30106-01-KES, 2021 WL 765001, at *2-3

(D.S.D. Feb. 26, 2021); United States v. Muhs, 4:19-CR-40023-02-KES, 2021

WL 534517, at *2-3 (D.S.D. Feb. 12, 2021); United States v. Adame, 4:18-CR-

40117-05-KES, 2020 WL 7212096, at *3 (D.S.D. Dec. 7, 2020); United States v.

Nyuon, 4:12-CR-40017-01-KES, 2020 WL 7029873, at *3 (D.S.D. Nov. 30,

2020). The court has assumed the policy statements still apply to

compassionate release motions brought under the FSA and utilizes USSG

§ 1B.13, Application Notes 1(A)-(D) to guide its analysis. See e.g., Muhs, 2021

WL 534517, at *3.

      Hillard contends that the ongoing COVID-19 pandemic in combination

with his health conditions satisfy the “extraordinary and compelling reasons”

standard under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 241; Docket 250. Assuming

the court’s discretion to consider compassionate release under the “catch-all

category” is at least as broad as the policy statement of the Sentencing
                                         4
Commission, Hillard has failed to show his reasons for release rise to the level

of other “extraordinary and compelling reasons” justifying a reduction in

sentence.

      A.      Medical Conditions Category, Note 1(A)

      As relevant here, the medical conditions category applies when the

 defendant is suffering from a serious physical or medical condition that

 substantially diminishes his ability to provide self-care within a correctional

 facility and from which he is not expected to recover. USSG § 1B1.13

 cmt. n. 1(A)(ii)(I).

      COVID-19 appears to pose a particular risk for individuals with certain

 existing health conditions. The Centers for Disease Control and Prevention

 (CDC) updated its current understanding of these risks. See People with

 Certain Medical Conditions, Ctrs. for Disease Control & Prevention,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/groups-at-higher-risk.html (updated May 13, 2021) (last visited

 Jun. 24, 2021). The CDC states individuals with the following conditions can

 be more likely to become severely ill from COVID-19: cancer, chronic kidney

 disease, chronic lung diseases (including moderate to severe asthma, chronic

 obstructive pulmonary disease (COPD), cystic fibrosis, and pulmonary

 hypertension), dementia or other neurological conditions, down syndrome,

 diabetes (type 1 or type 2), heart conditions (such as heart failure, coronary

 artery disease, cardiomyopathies, or hypertension), HIV infection,

 immunocompromised state, liver disease, obesity, being overweight,

 pregnancy, sickle cell disease or thalassemia, being a current or former
                                        5
    smoker, having a solid organ or blood stem cell transplant, history of stroke

    or cerebrovascular disease, and substance abuse disorders. Id.

        The court has reviewed the medical records submitted in this case.

    Hillard suffers from type two diabetes, hyperparathyroidism, hyperlipidemia,

    hypertension, sleep apnea, gastro-esophageal reflux disease, obesity, a prior

    positive COVID-19 diagnosis, and end stage renal disease. Docket 243 at 70-

    73. On March 30, 2021, Hillard weighed 300 pounds and was 72 inches tall.

    Id. at 57, 372. Based on his weight and height, his body mass index (BMI) is

    40.7, which falls in the obese category. See Adult BMI Calculator,

    https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_

    calculator/bmi _calculator.html (last visited on Jun. 24, 2021).

        Hillard’s obesity condition can increase the risk of severe illness from

    COVID-19. Hillard informed his medical provider that he had originally

    weighed 400 pounds but had lost 100 pounds within the last couple of years.

    Docket 243 at 5, 299. When discussing his obesity condition, Hillard declined

    to consult with a dietitian. Id. at 5. Nevertheless, he was encouraged to

    exercise regularly to assist in his weight loss. Id. Hillard’s hypertension and

    his type two diabetes are also listed as medical conditions that can increase

    the risk of severe illness from COVID-19. Hillard, however, is not taking any

    medication for his hypertension or diabetes. Docket 243 at 5, 439. 1 Hillard

    informed his provider that his weight loss resulted in his blood sugar being

1
 When listing Hillard’s hypertension as a health problem, the BOP Medical
records note that Hillard is “off RX” as of January 2021. Doc. 243 at 439. This
leads the court to believe that Hillard is currently not taking any medication for
his hypertension.
                                           6
    controlled with diet and exercise. Id. at 341.

        Additionally, Hillard’s end stage renal disease is listed as a medical

    condition that can increase the risk of severe illness from COVID-19. He is

    currently on dialysis and has been counseled on his diet and blood pressure

    readings. Id. at 5, 700-702. Hillard is also on erythropoiesis-stimulating

    agents (ESA) to manage his anemia and his end stage renal failure. 2 Id. at 72.

    Hillard’s other medical conditions— hyperparathyroidism, hyperlipidemia,

    sleep apnea, gastro-reflux disease—are not among those identified by the

    CDC as increasing or potentially increasing the risk of severe illness from

    COVID-19.

        Although Hillard does suffer from medical conditions recognized by the

    CDC, the court has required a more particularized showing of risk of serious

    illness from COVID-19 when evaluating compassionate release motions.

    Hillard’s medical conditions do not prevent him from providing self-care in a

    correctional facility setting, and his medical conditions do not amount to

    extraordinary and compelling circumstances.

        Additionally, the COVID-19 pandemic alone is insufficient to warrant

    early release. And, in fact, the current status of the COVID-19 pandemic is

    itself losing pervasiveness. The BOP has made significant changes to

    correctional operations since the pandemic started in early 2020. See BOP



2
 The court presumes the acronym “ESA” signifies erythropoietin stimulating
agents. See Erythropoietin stimulating agents in the management of anemia of
chronic kidney disease, Patient Prefer Adherance,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2769266/ (last visited Jun.
24, 2021).
                                           7
    COVID-19 Modified Operations Plan,

    https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 16,

    2021). These include sanitary and safety measures, restrictions on movement,

    and visitation restrictions, among others. Id. The BOP has also transferred

    many thousands of inmates to home confinement. See Frequently Asked

    Questions regarding potential inmate home confinement in response to the

    COVID-19 pandemic, https://www.bop.gov/coronavirus/faq.jsp (last visited

    Jun. 9, 2021). Since March 26, 2020 to the present, 27,282 inmates have

    been placed in home confinement. Id. These measures have led to a dramatic

    decrease in the total BOP population, which in turn has increased

    opportunities for social distancing and reduces the strain on BOP resources.

         Additionally, Hillard has recovered from COVID-19. On October 24,

    2020, Hillard tested positive for COVID-19 after being exposed to an

    individual who was a confirmed positive case. Docket 243 at 445, 465. He

    was placed on a 17-day quarantine and his vitals were monitored. Id. at 397-

    426. He suffered from mild symptoms such as a fever, headache, and body

    aches. Id. at 397, 415, 422, 424. After recovering from COVID-19, Hillard

    refused a COVID-19 vaccine on December 30, 2020. Id. at 446. On February

    25, 2021, Hillard received his first COVID-19 vaccine and on March 25, 2021,

    Hillard received his second vaccine and achieved full vaccination status on

    April 8, 2021. 3 Id. at 718.



3
 The CDC states that one is, “… not fully vaccinated until 2 weeks after the 2nd
dose of a two-dose vaccine or two weeks after a one-dose vaccine.” See Key
Things to Know about COVID-19 Vaccines, Centers for Disease Control and
                                          8
     The BOP’s vaccination program for staff and inmates is another

 protective measure warranting consideration in this late stage of the COVID-

 19 pandemic. The BOP has implemented a COVID-19 vaccination plan to

 protect inmates and staff and limit the transmission of COVID-19 within the

 facilities. See BOP: COVID-19 Update, https://www.bop.gov/coronavirus/

 (last visited Jun. 9, 2021). As of June 9, 2021, 189,410 doses had been

 administered systemwide. Id. At MCFP Springfield, 343 staff and 455 inmates

 have been fully inoculated as of June 9, 2021. See Learn More About

 Vaccinations and View Individual Facility Stats,

 https://www.bop.gov/coronavirus/ (last visited Jun. 9, 2021). According to

 the BOP, those inmates who wish to receive the vaccine will have an

 opportunity to do so. Id. On April 15, 2021, the Director of the BOP testified

 to the Senate Judiciary Committee and estimated the BOP will have offered a

 vaccine to every inmate in its custody by the middle of May 2021. Statement

 of Michael D. Carvajal Director Fed. Bureau of Prisons, Comm. on the

 Judiciary, https://www.judiciary.senate.gov/download/michael-carvajal-

 testimony- (last visited May 4, 2021).

     These efforts to limit the spread of COVID-19 and protect inmates appear

 to be working. As of June 9, 2021, the BOP reported only 84 federal inmates

 have confirmed positive test results for COVID-19 nationwide. See BOP:

 COVID-19 Update, https://www.bop.gov/coronavirus/ (last visited Jun. 9,

 2021). There are currently over 129,000 federal inmates in BOP-managed


Prevention, https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/keythingstoknow.html (last visited Jun. 9, 2021).
                                          9
 facilities. Id.

         In light of the above, the court finds Hillard’s circumstances do not clear

 the high bar necessary to warrant compassionate release for “extraordinary

 and compelling reasons” under 18 U.S.C. § 3582(c)(1)(A)(i).

         B.    Catch-all Category, Note 1(D)

         The catch-all category in Note 1(D) does not result in a different outcome.

The catch-all category allows for release if there are extraordinary and

compelling reasons other than, or in combination with, those identified in 1(A)

through 1(C). USSG § 1B1.13, cmt. n.1(D). The court is not convinced that

“extraordinary and compelling reasons” exists to release Hillard from custody

early.

III.     Sentencing Factors of § 3553(a)

         The 3553(a) sentencing factors underscore the point that compassionate

release is not warranted. Hillard’s conviction stems from a conspiracy to

distribute a controlled substance. At least 637.44 grams of fentanyl were

attributed to the defendant. Docket 201 ¶ 31. Hillard’s co-conspirators would

travel to Minneapolis, Minnesota in order to obtain fentanyl from Hillard. Id. at

¶ 17-18. After Hillard’s arrest, Hillard’s brother acted on his behalf and

continued to supply fentanyl to his co-conspirators in his absence. Id. at 18-

21. After law enforcement established a controlled buy with a co-conspirator,

the co-conspirator was observed leaving Hillard’s residence. Id. ¶ 23. He was

later apprehended, and fentanyl was discovered on his running path. Id.

Thereafter, Hillard’s residence was searched and law enforcement found $4,000

in U.S. currency and a firearm. Id. Hillard was also named in a buy that
                                          10
involved $2,000 worth of fentanyl. Id. ¶ 24.

      The presentence investigation report (PSR) calculated the total offense

level as 29. Id. ¶ 45. Hillard had five scorable criminal history points resulting

in criminal history category III. Id. ¶ 51. The advisory guideline range for his

sentence was 108 to 135 months in custody. Id. ¶ 81. The court sentenced

Hillard within his guideline range to 135 months in custody. Docket 219 at 2.

His sentence was later reduced by half to 67 months in custody. Docket 253 at

2.

      The court commends Hillard for his participation in drug education

programs while in custody. The court encourages his continued progress.

Nonetheless, after careful consideration, the court concludes Hillard’s sentence

of 67 months in custody continues to be appropriate for the seriousness of the

crime to which he pleaded guilty.

                                     CONCLUSION

      Hillard has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that the defendant’s motion for compassionate release under

the First Step Act (Docket 241) is denied.

      Dated July 6, 2021.


                                      BY THE COURT:


                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE


                                        11
